This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MICHAEL NAJIBI,

 3          Worker-Appellant,

 4 v.                                                                            No. 36,208

 5 HALLIBURTON ENERGY SERVICE, and
 6 ACE AMERICAN INSURANCE CO.,

 7          Employer/Insurer-Appellees.

 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 David Skinner, Workers’ Compensation Judge

10 Michael Najibi
11 Las Cruces, NM

12 Pro se Appellant

13 Butt, Thornton & Baeher PC
14 M. Scott Owen
15 Albuquerque, NM

16 for Appellees

17                                  MEMORANDUM OPINION

18 GARCIA, Judge.

19   {1}    Worker-Appellant Michael Najibi (“Worker”) appeals from the workers’
 1 compensation judge’s (“WCJ”) amended compensation order dismissing his

 2 complaint with prejudice. We previously issued a notice of proposed summary

 3 disposition in which we proposed to dismiss. Worker has filed a memorandum in

 4 opposition. After due consideration, we remain unpersuaded.

 5   {2}   As we previously observed, the filing of a timely notice of appeal is a

 6 mandatory precondition to this Court’s jurisdiction. In re Yalkut, 2008-NMSC-009,

 7 ¶ 24, 143 N.M. 387, 176 P.3d 1119 (per curiam). In this case, Worker filed his notice

 8 of appeal nearly three months late. We therefore proposed to dismiss. See, e.g.,

 9 Chavez v. U-Haul Co. of N.M., 1997-NMSC-051, ¶¶ 19-22, 124 N.M. 165, 947 P.2d
10 122 (declining to hear an appeal filed thirty days late).

11   {3}   In his memorandum in opposition Worker offers neither any basis for extending

12 the filing deadline, nor any justification for the delay. [MIO 1-4] Instead, we

13 understand Worker to invite the Court to consider the merits of the appeal

14 notwithstanding the untimely filing. [Id.] We decline.

15   {4}   Accordingly, for the reasons stated above and in the notice of proposed

16 summary disposition, we dismiss.

17   {5}   IT IS SO ORDERED.

18                                                ________________________________
19                                                TIMOTHY L. GARCIA, Judge




                                              2
1 WE CONCUR:


2 _______________________________
3 MICHAEL E. VIGIL, Judge


4 _______________________________
5 HENRY M. BOHNHOFF, Judge




                                    3